     Case: 1:17-md-02804-DAP Doc #: 2752 Filed: 10/09/19 1 of 3. PageID #: 422711




                                     UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION

    IN RE: NATIONAL PRESCRIPTION                    )   MDL 2804
    OPIATE LITIGATION                               )
                                                    )   Case No. 1:17-md-2804
    THIS DOCUMENT RELATES TO:                       )
                                                    )   Judge Dan Aaron Polster
    Track One Cases                                 )
                                                    )   ORDER
                                                    )



            Before the Court is Defendants’ Objections to Special Master’s Order on the Parties’ Trial

Exhibit and Witness Lists. Doc. #: 2714. On October 1, 2019, Special Master Cohen ordered both

parties to dramatically reduce the number of witnesses and exhibits initially listed for the upcoming

bellwether trial. Doc. #: 2695. Defendants object and ask the Court, once again, to postpone the

trial date. Defendants allege postponement is necessary due to the prejudice they face as a result

of Plaintiffs’ alleged failure to meet deadlines and produce functional witness and exhibit lists

pursuant to the Court’s Track One Trial Order, Doc. #: 1598, and Amended Track One Trial Order.

Doc. #: 2072. The Court has made its position known on the trial date and has no intention to delay

the trial.

            Defendants object specifically to the “non-reciprocal reduction [of Defendants’ total

exhibits] based on the settlement of one Defendant.” Doc. #: 2714. After Janssen settled, the

Special Master elected to further reduce the total number of exhibits he intended to allow from the

remaining Defendants from 22,000 to 17,000. 1 Including this additional reduction, the Special



1
    Janssen had listed 5,301 exhibits for itself.
    Case: 1:17-md-02804-DAP Doc #: 2752 Filed: 10/09/19 2 of 3. PageID #: 422712



Master reduced the number of per-Defendant exhibits by approximately 37%. 2 (This amounts to

over 3,000 exhibits per Defendant.) Without ordering any additional, “reciprocal” reduction in

Plaintiffs’ exhibits, the Special Master had already reduced the number of per-Plaintiff exhibits by

approximately 85%. 3 (This amounts to 2,000 exhibits per Plaintiff.) The Court concludes this

reduction is fair under the circumstances and does not unduly prejudice any party.

           Defendants also assert that “[w]ithout knowing what the Plaintiffs’ case will be[,] . . .

arbitrarily forcing Defendants to shorten their witness lists and to eliminate witnesses that may be

necessary at trial is unreasonable and offends due process.” Doc. #: 2714 at 6. Regarding the

witnesses that may be necessary at trial, the Special Master’s order expressly contemplated that if,

during the trial, “a party believes good cause exists to use an exhibit that was originally listed but

was removed, the party may seek permission from opposing counsel and/or the Court to use that

exhibit.” Doc. #: 2695 at 2. The Court can think of no reason why Defendants cannot also follow

the same procedure for witnesses.

           The fact is that both Plaintiffs and Defendants were grossly unrealistic with their initially

filed witness and exhibit lists. The Special Master had it correct when he stated that the numbers

of witnesses and exhibits provided by all parties were “so excessive they provide no idea to

opposing counsel or the Court what actual trial presentations might be.” Doc. #: 2695 at 1.

Defendants cannot, and indeed they do not attempt to, reasonably assert that they will present

anything approaching the number of witnesses and exhibits that the Special Master allowed. The

Court concludes that whatever prejudice, if any, Defendants may have suffered by Plaintiffs’

delays was no more nor any less that Plaintiffs likewise suffered by Defendants similarly excessive

witness and exhibit lists.


2
    From ~4,500 exhibits per Defendant to ~ 3,100 exhibits per Defendant.
3
    From ~ 12,600 exhibits per Plaintiff to 2,000 exhibits per Plaintiff.

                                                          2
 Case: 1:17-md-02804-DAP Doc #: 2752 Filed: 10/09/19 3 of 3. PageID #: 422713



      Accordingly, Defendants’ Objections to Special Master’s Order on the Parties’ Trial

Exhibit and Witness Lists, Doc. #: 2714, is OVERRULED.

             IT IS SO ORDERED.




                                            /s/ Dan Aaron Polster October 8, 2019
                                            DAN AARON POLSTER
                                            UNITED STATES DISTRICT JUDGE




                                           3
